            Case 6:21-cv-00976-ADA Document 1 Filed 09/21/21 Page 1 of 7




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION


           Auth Token LLC,                      Case No.: 6:21-cv-00976

                 Plaintiff,                     Patent Case

                 v.                             Jury Trial Demanded

           Thales E-Security Limited,

                 Defendant.


                              COMPLAINT FOR PATENT INFRINGEMENT

       1.       Plaintiff Auth Token LLC (“Plaintiff”), through its attorneys, complains of Thales

E-Security Limited (“Defendant”), and alleges the following:

                                             PARTIES

       2.       Plaintiff Auth Token LLC is a corporation organized and existing under the laws

of Delaware that maintains its principal place of business at 261 West 35th St, Suite 1003, New

York, NY 10001.

       3.       Defendant Thales E-Security Limited is a corporation organized and existing

under the laws of United Kingdom that maintains an established place of business at 350

Longwater Ave, Reading RG2 6GF, United Kingdom.

                                          JURISDICTION

       4.       This is an action for patent infringement arising under the patent laws of the

United States, Title 35 of the United States Code.

       5.       This Court has exclusive subject matter jurisdiction under 28 U.S.C. §§ 1331 and

1338(a).


                                                1
             Case 6:21-cv-00976-ADA Document 1 Filed 09/21/21 Page 2 of 7




        6.      This Court has personal jurisdiction over Defendant because it has engaged in

systematic and continuous business activities in this District. As described below, Defendant has

committed acts of patent infringement giving rise to this action within this District.

                                                VENUE

        7.      Venue is proper in this District under 28 U.S.C. § 1391(c) because Defendant is a

foreign corporation. In addition, Defendant has committed acts of patent infringement in this

District, and Plaintiff has suffered harm in this district.

                                          PATENTS-IN-SUIT

        8.      Plaintiff is the assignee of all right, title and interest in United States Patent Nos.

8,375,212; and 8,688,990 (the “Patents-in-Suit”); including all rights to enforce and prosecute

actions for infringement and to collect damages for all relevant times against infringers of the

Patents-in-Suit. Accordingly, Plaintiff possesses the exclusive right and standing to prosecute the

present action for infringement of the Patents-in-Suit by Defendant.

                                          THE ’212 PATENT

        9.      The ’212 Patent is entitled “Method for personalizing an authentication token,”

and issued 2013-02-12. The application leading to the ’212 Patent was filed on 2010-12-27. A

true and correct copy of the ’212 Patent is attached hereto as Exhibit 1 and incorporated herein

by reference.

                                          THE ’990 PATENT

        10.     The ’990 Patent is entitled “Method for personalizing an authentication token,”

and issued 2014-04-01. The application leading to the ’990 Patent was filed on 2013-02-12. A

true and correct copy of the ’990 Patent is attached hereto as Exhibit 2 and incorporated herein

by reference.


                                                   2
          Case 6:21-cv-00976-ADA Document 1 Filed 09/21/21 Page 3 of 7




                         COUNT 1: INFRINGEMENT OF THE ’212 PATENT

       11.     Plaintiff incorporates the above paragraphs herein by reference.

       12.     Direct Infringement. Defendant has been and continues to directly infringe one

or more claims of the ’212 Patent in at least this District by making, using, offering to sell,

selling and/or importing, without limitation, at least the Defendant products identified in the

charts incorporated into this Count below (among the “Exemplary Defendant Products”) that

infringe at least the exemplary claims of the ’212 Patent also identified in the charts incorporated

into this Count below (the “Exemplary ’212 Patent Claims”) literally or by the doctrine of

equivalents. On information and belief, numerous other devices that infringe the claims of the

’212 Patent have been made, used, sold, imported, and offered for sale by Defendant and/or its

customers.

       13.     Defendant also has and continues to directly infringe, literally or under the

doctrine of equivalents, the Exemplary ’212 Patent Claims, by having its employees internally

test and use these Exemplary Products.

       14.     Actual Knowledge of Infringement. The service of this Complaint, in

conjunction with the attached claim charts and references cited, constitutes actual knowledge of

infringement as alleged here.

       15.     Despite such actual knowledge, Defendant continues to make, use, test, sell, offer

for sale, market, and/or import into the United States, products that infringe the ’212 Patent. On

information and belief, Defendant has also continued to sell the Exemplary Defendant Products

and distribute product literature and website materials inducing end users and others to use its

products in the customary and intended manner that infringes the ’212 Patent. See Exhibit 3




                                                 3
          Case 6:21-cv-00976-ADA Document 1 Filed 09/21/21 Page 4 of 7




(extensively referencing these materials to demonstrate how they direct end users to commit

patent infringement).

       16.      Induced Infringement. At least since being served by this Complaint and

corresponding claim charts, Defendant has actively, knowingly, and intentionally continued to

induce infringement of the ’212 Patent, literally or by the doctrine of equivalents, by selling

Exemplary Defendant Products to their customers for use in end-user products in a manner that

infringes one or more claims of the ’212 Patent.

       17.      Exhibit 3 includes charts comparing the Exemplary ’212 Patent Claims to the

Exemplary Defendant Products. As set forth in these charts, the Exemplary Defendant Products

practice the technology claimed by the ’212 Patent. Accordingly, the Exemplary Defendant

Products incorporated in these charts satisfy all elements of the Exemplary ’212 Patent Claims.

       18.      Plaintiff therefore incorporates by reference in its allegations herein the claim

charts of Exhibit 3.

       19.      Plaintiff is entitled to recover damages adequate to compensate for Defendant's

infringement.

                         COUNT 2: INFRINGEMENT OF THE ’990 PATENT

       20.      Plaintiff incorporates the above paragraphs herein by reference.

       21.      Direct Infringement. Defendant has been and continues to directly infringe one

or more claims of the ’990 Patent in at least this District by making, using, offering to sell,

selling and/or importing, without limitation, at least the Defendant products identified in the

charts incorporated into this Count below (among the “Exemplary Defendant Products”) that

infringe at least the exemplary claims of the ’990 Patent also identified in the charts incorporated

into this Count below (the “Exemplary ’990 Patent Claims”) literally or by the doctrine of


                                                   4
          Case 6:21-cv-00976-ADA Document 1 Filed 09/21/21 Page 5 of 7




equivalents. On information and belief, numerous other devices that infringe the claims of the

’990 Patent have been made, used, sold, imported, and offered for sale by Defendant and/or its

customers.

       22.     Defendant also has and continues to directly infringe, literally or under the

doctrine of equivalents, the Exemplary ’990 Patent Claims, by having its employees internally

test and use these Exemplary Products.

       23.     Actual Knowledge of Infringement. The service of this Complaint, in

conjunction with the attached claim charts and references cited, constitutes actual knowledge of

infringement as alleged here.

       24.     Despite such actual knowledge, Defendant continues to make, use, test, sell, offer

for sale, market, and/or import into the United States, products that infringe the ’990 Patent. On

information and belief, Defendant has also continued to sell the Exemplary Defendant Products

and distribute product literature and website materials inducing end users and others to use its

products in the customary and intended manner that infringes the ’990 Patent. See Exhibit 4

(extensively referencing these materials to demonstrate how they direct end users to commit

patent infringement).

       25.     Induced Infringement. At least since being served by this Complaint and

corresponding claim charts, Defendant has actively, knowingly, and intentionally continued to

induce infringement of the ’990 Patent, literally or by the doctrine of equivalents, by selling

Exemplary Defendant Products to their customers for use in end-user products in a manner that

infringes one or more claims of the ’990 Patent.

       26.     Exhibit 4 includes charts comparing the Exemplary ’990 Patent Claims to the

Exemplary Defendant Products. As set forth in these charts, the Exemplary Defendant Products

                                                   5
             Case 6:21-cv-00976-ADA Document 1 Filed 09/21/21 Page 6 of 7




practice the technology claimed by the ’990 Patent. Accordingly, the Exemplary Defendant

Products incorporated in these charts satisfy all elements of the Exemplary ’990 Patent Claims.

        27.     Plaintiff therefore incorporates by reference in its allegations herein the claim

charts of Exhibit 4.

        28.     Plaintiff is entitled to recover damages adequate to compensate for Defendant's

infringement.

                                             JURY DEMAND

        29.     Under Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff respectfully

requests a trial by jury on all issues so triable.

                                         PRAYER FOR RELIEF

        WHEREFORE, Plaintiff respectfully requests the following relief:

        A.      A judgment that the ’212 Patent is valid and enforceable

        B.      A judgment that Defendant has infringed directly and indirectly one or more

                claims of the ’212 Patent;

        C.      A judgment that the ’990 Patent is valid and enforceable

        D.      A judgment that Defendant has infringed directly and indirectly one or more

                claims of the ’990 Patent;

        E.      An accounting of all damages not presented at trial;

        F.      A judgment that awards Plaintiff all appropriate damages under 35 U.S.C. § 284

                for Defendant's continuing or future infringement, up until the date such judgment

                is entered with respect to the ’212; and ’990 Patents, including pre- or post-

                judgment interest, costs, and disbursements as justified under 35 U.S.C. § 284;




                                                     6
           Case 6:21-cv-00976-ADA Document 1 Filed 09/21/21 Page 7 of 7




      G.       And, if necessary, to adequately compensate Plaintiff for Defendant's

               infringement, an accounting:

                i.   that this case be declared exceptional within the meaning of 35 U.S.C. § 285

                     and that Plaintiff be awarded its reasonable attorneys fees against Defendant

                     that it incurs in prosecuting this action;

              ii.    that Plaintiff be awarded costs, and expenses that it incurs in prosecuting

                     this action; and

              iii.   that Plaintiff be awarded such further relief at law or in equity as the Court

                     deems just and proper.


Dated: September 21, 2021                      Respectfully submitted,

                                               SAND, SEBOLT & WERNOW CO., LPA

                                               /s/ Howard L. Wernow
                                               Howard L. Wernow (Bar No. 0089019)
                                               Aegis Tower – Suite 1100
                                               4940 Munson Street NW
                                               Canton, Ohio 44718
                                               Telephone: (330) 244-1174
                                               Facsimile: (330) 244-1173
                                               Howard.Wernow@sswip.com

                                               Counsel for Plaintiff
                                               Auth Token LLC




                                                  7
